                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


SOUTH CAROLINA PROGRESSIVE
NETWORK EDUCATION FUND,                          Case No. 3:20-cv-03503-MGL

           Plaintiff,

                               v.

MARCI ANDINO, in her official capacity as
Executive Director of the South Carolina
State Election Commission; JOHN WELLS,
in his official capacity as Chair of the South
Carolina State Election Commission; and
JOANNE DAY, CLIFFORD J. EDLER,
LINDA MCCALL and SCOTT MOSLEY, in
their official capacities as members of the
South Carolina State Election Commission,

           Defendants.




      PLAINTIFF’S REPLY IN FURTHER SUPPORT OF MOTION FOR A
    TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                 PRELIMINARY STATEMENT

               Defendants’ opposition to Plaintiff’s motion for a Temporary Restraining Order

and Preliminary Injunction concedes, effectively, that the State Election Commission (“SEC”) is

fully capable of extending the voter registration deadline in South Carolina and has no factual

basis for claiming that extending that deadline would be a burden, consistent with the SEC’s

repeated prior admissions that the Voter Registrations Cutoffs need not be 30 days before an

election. Defendants nonetheless oppose extending that deadline in the face of an unprecedented

pandemic and concomitant state action that have unconstitutionally restricted Plaintiff’s

associational and free speech rights under the First and Fourteenth Amendments of the US

Constitution. Instead of defending their prohibitive statutory deadline, Defendants challenge

Plaintiff’s likelihood of success on the merits and its standing to bring this claim. Numerous

courts have held, in just such circumstances, that organizational plaintiffs have standing to

challenge such voting laws, and that the COVID-19 pandemic, in combination with state actions

relating to it, does require holding that an otherwise constitutional statutes is unconstitutional as

applied.

               In the present case—as Plaintiff has shown through admissible evidence,

including the Declaration of Brett Bursey (“Bursey Decl.”), which was largely ignored by

Defendants—the application of the Voter Registration Cutoffs have created a severe burden on

Plaintiff’s rights under the US Constitution and, especially in light of the state’s failure to claim

any cognizable burden, justifies immediate relief from this Court, Middleton v. Andino, No. 20-

2022, Dkt. No. 43, at 7 n.* (4th Cir. Sept. 30, 2020) (King, J., concurring) (it would be an

“abdication of the courts’ authority and obligation to protect the precious and fundamental right

to vote” to not intervene in such exceptional circumstances).



                                                  1
I.     PLAINTIFF HAS SHOWN SUBSTANTIAL LIKELIHOOD OF SUCCESS ON
       THE MERITS
               As Defendants concede, the Supreme Court has directed this Court to “‘weigh the

character and magnitude of the asserted injury to the rights protected by the First and Fourteenth

Amendments that the plaintiff seeks to vindicate,’ on the one hand, ‘against the precise interests

put forward by the State as justifications for the burden imposed by its rule,’ on the other.”

Defendants’ Memorandum of Law in Opposition to Plaintiff’s Motion, Dckt. No. 23 (“Defs’

MOL”) at 8 (quoting Burdick v. Takushi, 504 U.S. 428, 434 (1992) and Anderson v. Celebrezze,

460 U.S. 780, 789 (1983)) (some internal quotation marks omitted). It is the duty of the district

court to “consider the extent to which the State’s concerns make the burden necessary.”

Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358 (1997). “However slight th[e]

burden [on the right to vote] may appear, . . . it must be justified by relevant and legitimate state

interests sufficiently weighty to justify the limitation.” Crawford v. Marion Cnty. Election Bd.,

553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (quotation marks and citations omitted).

Thus, even “a regulation which imposes only moderate burdens could well fail the Anderson

balancing test when the interests that it serves are minor, notwithstanding that the regulation is

rational.” McLaughlin v. N. Carolina Bd. of Elections, 65 F.3d 1215, 1221 n.6 (4th Cir. 1995).

Defendants have presented no evidence or argument concerning a burden that arises from the

extension of the voter registration deadline.

               Defendants’ opposition papers—as with their prior practice—that there is no

logistical burden on them from extending the registration deadline. Not once in their papers do

Defendants suggest that they would face any technical or other burden in extending the

registration deadline, just as it was extended at the last minute in 2016 and 2018, and as the SEC

itself believed it could be extended in 2019. See Defs’ MOL at 11-13. Defendants point to


                                                  2
precisely three possible burdens they face at this moment, not one of which has to be do with

registration: (a) a need to defend against lawsuits (a task given to outside counsel, as this case

shows), (b) a need to recruit and train poll workers (an argument that bears no relation to the

issues before this Court), and (c) “[t]he Election Commission and County Boards, like other

organizations, are working to figure out how COVID-19 impacts their operations” and “election

officials don’t need one more change to make now.” Id. at 12-13. Respectfully, that is not

enough. See Taylor v. Louisiana, 419 U.S. 522, 535 (1975) (holding “administrative

convenience” cannot justify practices that impinge upon fundamental rights); see also Ga. Coal.

for People’s Agenda, Inc., 347 F. Supp. 3d at 1268 (holding increased administrative burden of

“disseminating information” and “training poll managers. . . is minimal compared to the potential

loss of a right to vote”); United States v. Georgia, 892 F. Supp. 2d 1367, 1377 (N.D. Ga. 2012)

(“The potential hardships that Georgia might experience are minor when balanced against the

right to vote, a right that is essential to an effective democracy.”); Fla. Democratic Party v.

Detzner, No. 16 Civ. 607, 2016 WL 6090943, at *8 (N.D. Fla. Oct. 16, 2016) (“Any potential

hardship [to the state] imposed by providing the same opportunity . . . for [ ] voters pales in

comparison to that imposed by unconstitutionally depriving those voters of their right to vote and

to have their votes counted.”).

               Here, South Carolina “ha[s] an important interest in promoting voter participation

in the electoral process,” Greenville Cnty. Republican Party Exec. Comm. v. South Carolina, 824

F. Supp. 2d 655, 671 (D.S.C. 2011) (emphasis added). There is no basis to suggest that the

SEC’s need to “figure out how COVID-19 impacts their operations” holds a candle to the loss of

Plaintiff’s associational and free speech rights, or the rights of South Carolinians to exercise their

franchise.



                                                  3
                To obfuscate this glaring admission, Defendants seeks to recast Plaintiff’s

argument regarding the burden it faces to make it appear more palatable. Defendants claim that

“the registration deadline does not burden the people who actually register to vote,” is

tautological. Defs’ MOL at 8. It is also beside the point, since Plaintiff is suing for its own First

and Fourteenth Amendment Rights to organize and register potential voters, see Plaintiff’s

Memorandum of Law, Dkt. No. 2 (“Plt.’s MOL”) at 3, 5, 6, 8, 11, rights that are well recognized

by the courts, see Anderson, 460 U.S. at 788 (a state’s election laws, including those that

“govern[] the registration and qualification of voters,” inevitably affect “the individual’s . . . right

to associate with others for political ends”). The Voter Registration Cutoffs do not just burden

Plaintiff’s right to carry out this activity; they cut them off entirely.1

                Defendants misapply the law in arguing that strict scrutiny does not apply to

Plaintiff’s claim, strangely suggesting that any “organization would be able to challenge

countless laws under strict scrutiny.” Defs’ MOL at 9. As Plaintiff is alleging a violation of a

fundamental right under the constitution, not a garden variety claim regarding being

inconvenienced by the exigencies of the virus, applying strict scrutiny to the state’s actions is

entirely appropriate—indeed, necessary under Anderson-Burdick—and does not open the door

for “every organization” to bring a claim against the state.


1
  In an offhand footnote, Defendants claim that more voters voted in the 2020 primary elections
than in any election in South Carolina history. Defs’ MOL at 9 n.3. That is not surprising, of
course, since South Carolina’s population is growing. See U.S. Census, Quick Facts: South
Carolina, https://www.census.gov/quickfacts/SC (South Carolina saw an 11.3% growth in
population in 2010-19). Moreover, the state does not challenge Plaintiffs’ showing that the
number of voters registering between primaries and general elections—which almost perfectly
coincides with the pandemic this year—has fallen precipitously since the last quadrennial
election. See Plt.’s MOL at 19 (191,697 additional voters registered between the primaries and
general election in 2016; only 77,629 additional voters registered in the same period in 2020).
Nor are the numbers everything. As the Fourth Circuit has held, the “basic truth [is] that even
one disenfranchised voter—let alone several thousand—is too many.” League of Women Voters
of N.C. v. North Carolina, 769 F.3d 224, 244 (4th Cir. 2014).
                                                    4
               Defendants also claim that Plaintiff has not “even alleged it has tried to employ

the CDC’s guidelines” for carrying out its constitutionally protected activities, and thus is

somehow at fault for the burden on its constitutional rights. Id. at 10. Not so. Plaintiff

purchased PPE equipment, bought cleaning supplies, and developed health and safety protocols

for doing its work, Bursey Decl. ¶ 37, transitioned to having in-person meetings with the

attendees in masks, Bursey Decl. ¶ 39, provided masks to youth volunteers engaged in door-

knocking campaigns, Bursey Decl. ¶ 44, all to little avail. Recently—with the reemergence of

public events and the ability to do more robust in-person registration work—Plaintiff’s

volunteers have been doing voter registration events using appropriate social distancing

protocols. Id. ¶¶ 59-65. Plaintiff has tried its hardest to advance its constitutionally protected

mission in these unprecedented times, but it has unfortunately been thwarted.

II.    PLAINTIFF HAS STANDING AND THIS CASE IS AN APPROPRIATE
       VEHICLE FOR THE COURT TO VINDICATE ITS CONSTITUTIONAL
       RIGHTS
               Defendants argue that Plaintiff lacks standing, primarily on the basis that Plaintiff

has not alleged the “traceability” and “redressability” requirements under Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016). Defs’ MOL at 4-7. On traceability, Defendants claim that

Plaintiff’s injury-in-fact (which Defendants do not seriously dispute) is not traceable to

Defendants, but rather to the pandemic, and is hence not constitutionally sufficient to confer

standing. Id. at 5-6. Defendants’ position is at odds with the decisions from district courts in

Florida and Georgia—and the Richland Country Court of Claims in South Carolina—to extend

the voter registration deadlines in 2018 on the basis that Hurricane Florence had made the

statutory deadlines unconstitutionally restrictive. See Defs’ MOL at 11 (citing Florida

Democratic Party v. Scott, 215 F. Supp. 3d 1250 (N.D. Fla. 2016), and Georgia Coalition for the

Peoples’ Agenda, Inc. v. Deal, 214 F. Supp. 3d 1344 (S.D. Ga. 2016)). Hurricane Florence was

                                                  5
not state action—no more than the global pandemic is—but the state’s response or lack of

response in enforcing stringent Voter Registration Cutoffs is state action in both cases. And

Defendants’ argument regarding Plaintiff’s lack of standing due to traceability would equally

apply to almost every lawsuit regarding election laws this year, where standing was found due to

a combination of state and non-state action. See See, e.g., Fair Maps Nev. v. Cegavske, No. 20

Civ. 271, 2020 WL 2798018, at *14–16 (D. Nev. May 29, 2020); Democratic Nat’l Comm. v.

Bostelmann, No. 20 Civ. 249, 2020 WL 5627186, at *17–22 (W.D. Wis. Sept. 21, 2020);

Esshaki v. Whitmer, 813 Fed. App’x 170, 171 (6th Cir. 2020); Gallagher v. N.Y. State Bd. of

Elections, No. 20 Civ. 5504, 2020 WL 4496849, at *16–18, 23 (S.D.N.Y. Aug. 3 2020);

Libertarian Party of Ill., 2020 WL 1951678, at *2–5. Notably, the Middleton court has similarly

found standing in a case that is diametrically contrary to Defendants’ sole cited authority (Clark

v. Edwards, No. CV 20-283-SDD-RLB, 2020 WL 3415376 (M.D. La. June 22, 2020)). See

Middleton v. Andino, No. 3:20-CV-01730-JMC, 2020 WL 5591590, at *14 (D.S.C. Sept. 18,

2020), stay request denied and interim stay vacated, No. 20-2022 (4th Cir. Sept. 25, 2020)

(enjoining enforcement of South Carolina’s mail-in absentee ballot witness signature

requirement, and finding that the “alleged injury is fairly traceable to Defendants” and “could be

judicially redressed by the requested relief”).

               Defendants’ claim that Plaintiff has not demonstrated redressability simply

ignores the evidence to the contrary Plaintiff submitted. Defs’ MOL at 6-7. Defendants argue

that, “[e]ven if the Court were to extend the registration deadline, there’s no way to know

whether the SCPN could engage in its in-person registration efforts any more successfully now

than it has for the last several months, for all or even part of the extended window.” Id. at 6. But

that is precisely what Plaintiff has shown in its papers.



                                                  6
               As the sworn declaration of Plaintiff’s Executive Director states, “[i]f the voter

registration deadline were extended, we would be able to register additional voters, both through

in-person and remote contacts.” Bursey Decl. ¶ 65. And that assertion is backed up by facts:

just in the last few weeks, Plaintiff’s efforts have expanded into new counties, id. ¶ 51, its

traditional volunteers have started to attend in-person events and registered 21 people in-person

last Monday, id. ¶ 57, its youth volunteers have begun to organize in-person events, id. ¶ 58, and

have started to participate in major socially-distanced (but in-person) initiatives like the “Black

Votes Matter” roadshow, id. ¶ 64. If the registration Cutoffs were pushed back, Plaintiff has

identified multiple concrete steps it would be able to do to continue to register votes. Id. ¶ 65.

Indeed, since he submitted his initial declaration, Mr. Bursey has learned that “traditional MVP”

volunteers were successful in registering an additional 89 people through face-to-face activity in

just the last week. Supplemental Declaration of Mr. Bursey, ¶ 2. In short, it is clear that the

ability to engage in the “traditional MVP” has allowed substantially more voter registration

work, which was only possible in the last week. Id. ¶ 4.

               Plaintiff’s recent ability to do in-person registrations is also the answer to

Defendants’ “due diligence” and laches argument, Defs’ MOL at 14. Plaintiff plainly made its

best efforts to address the fact of the pandemic and the state restrictions, including through

extensive efforts over the summer to implement a “Pandemic Model.” Bursey Decl. ¶¶ 33-44. It

hoped that, by the fall, things would turn around in South Carolina and its efforts could pick back

up, but that did not occur. Id. ¶¶ 45-46. Had Plaintiff sought to file suit in August or even in

early September, it would have had a redressability problem because it would have been unclear

whether an extension to the deadline would make any difference to its efforts. Now, however,

only in the last two or three weeks, Plaintiff has seen its efforts come to fruition, which has



                                                  7
allowed it to both carry out its constitutionally protected registration work and to seek relief from

this Court. That is the relief this Court should grant.

               Finally, contrary to Defendants, Defs’ MOL at 7-8, Purcell does not counsel

otherwise. “[T]he factors that animated the Supreme Court’s concern in Purcell are not present”

here because “the injunction at issue here does not involve any change at all to the actual election

process.” Feldman v. Ariz. Sec’y of State’s Office, 843 F.3d 366, 368 (9th Cir. 2016). An

extension of the voter registration period would simply allow more people to register and vote

using the processes already in place. “[I]n our case, in contrast to Purcell, an injunction will not

confuse election officials or deter people from going to the polls for fear that they lack the

requisite documentation. The election process is unaffected.” Id.; see also Ariz. Democratic

Party v. Hobbs, No. 20 Civ. 1143, 2020 WL 5423898, at *13 (D. Ariz. Sept. 10, 2020)

(“Plaintiffs are not asking election officials to devise new rules out of whole cloth. They are

asking those officials to continue applying the same procedures they have in place now, but for a

little longer.”); Democratic Nat’l Comm. v. Bostelmann, 447 F. Supp. 3d 757, 770 (W.D. Wis.

2020) (rejecting Purcell argument because “some accommodation is necessary to preserve

citizens’ right to vote amidst this unprecedented public health crisis”); People Not Politicians Or.

v. Clarno, No. 20 Civ. 1053, 2020 WL 3960440, at *7 (D. Or. July 13, 2020) (rejecting Purcell

argument because “when these rules collide with unprecedented conditions that burden First

Amendment access to the ballot box, their application must temper in favor of the

Constitution.”); Middleton v. Andino, No. 3:20-CV-01730-JMC, 2020 WL 5591590, at *21

(D.S.C. Sept. 18, 2020) (refusing to apply Purcell to an election injunction that would, in fact,

affect the election process).




                                                  8
                                         CONCLUSION

               Plaintiff thus respectfully requests that the Court enter a temporary restraining

order and preliminary injunction extending the deadline to a date no earlier than October 19,

2020.

Dated: Columbia, SC
       October 5, 2020

BURNETTE SHUTT MCDANIEL                                        EMERY CELLI
                                                               BRINCKERHOFF ABADY
By:     s/Jack E. Cohoon                                       WARD & MAAZEL LLP
                                                               Matthew D. Brinckerhoff*
Jack E. Cohoon (Fed. ID No. 9995)                              Jonathan S. Abady*
912 Lady Street, 2nd Floor                                     Debra L. Greenberger**
P.O. Box 1929                                                  Ananda V. Burra*
Columbia, South Carolina 29202                                 600 Fifth Avenue, 10th Floor
P: (803) 850-0912                                              New York, New York 10020
F: (803) 904-7910                                              P: (212) 763-5000
jcohoon@burnetteshutt.law                                      F: (212) 763-5001
                                                               mbrinckerhoff@ecbawm.com
                                                               jabady@ecbawm.com
                                                               dgreenberger@ecbawm.com
                                                               aburra@ecbawm.com


                                                               FREE SPEECH FOR PEOPLE
                                                               John Bonifaz***
                                                               Gillian Cassell-Stiga**
                                                               Ben Clements**
                                                               Ronald Fein**
                                                               1320 Centre Street, Suite 405
                                                               Newton, Massachusetts 02459
                                                               (617) 249-3015
                                                               jbonifaz@freespeechforpeople.org
                                                               gillian@freespeechforpeople.org
                                                               bclements@freespeechforpeople.org
                                                               rfein@freespeechforpeople.org

                                                               Attorneys for Plaintiff

*Motions for admission pro hac vice granted
**Motions for admission pro hac vice pending
***Motions for admission pro hac vice forthcoming
                                                 9
